Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Syed Aftab Kazmi appeals the district court’s order affirming the bankruptcy court’s orders granting summary judgment in favor of Wells Fargo and JPMorgan Chase. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the courts below. Kazmi v. JPMorgan Chase, Nos. 1:14-cv-00024-CMH-TR J; 13-10897-BFK; 13-01087-BFK (E.D. Va. filed May 19, 2014, entered May 20, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.